ACCEPTED
                                                                                      01-15-00176-CR
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 6/22/2015 3:05:43 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK
                             NO. 01-15-00176-CR

                        IN THE COURT OF APPEALS
                                                                      FILED IN
                                                               1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                   FOR THE
                                                               6/22/2015 3:05:43 PM
                                                               CHRISTOPHER A. PRINE
                        FIRST DISTRICT OF TEXAS                        Clerk

                                 AT HOUSTON


                           T. C. CAUSE NO. 1967710

            IN THE COUNTY CRIMINAL COURT OF LAW #3

                        OF HARRIS COUNTY, TEXAS


                            RUSSELL LEVI POPE

                                    Appellant

                                        v.
                           THE STATE OF TEXAS

                                    Appellee


   APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME IN
             WHICH TO FILE APPELLATE BRIEF


TO THE HONORABLE JUSTICES OF THE               1 st   COURT OF APPEALS:

      COMES NOW, RUSSELL LEVI POPE, Appellant, and files this his second

Motion for Extension of Time to file Appellant's Brief, pursuant to Rules 9 and 10
of the Texas Rules of Appellate Procedure, and in support thereof, would show the

Court the following:

                                          I.
      Appellant was charged by Information with the misdemeanor offense of

driving while intoxicated in cause number 1967710. Appellant filed a dispositive

Motion to Suppress Blood Search Warrant with the trial court on January 20, 2015.

A hearing was had on Appellant's dispositive motion to suppress on January 30,

2015. The trial court denied Appellant's dispositive Motion to Suppress Blood

Search     Warr~nt.   After the denial of his dispositive motion to suppress, the

Appellant, by agreement with the State, plead guilty to the misdemeanor offense of

driving while intoxicated. The trial court sentenced Appellant to one year in the

Harris County jail, but suspended the sentence, placing Appellant on probation for

two (2) years.

                                         II.

      On February 3, 2015, Appellant perfected his notice of appeal.

                                         III.

      Appellant's attorney seeks additional time to file his brief for the following

reasons:

   1. The original due date for Appellant's brief was April 30, 2015. Appellant
      retained counsel to pursue his appeal on April 20, 2015. At the time of his
      retention, Appellant had not yet obtained a copy of the Reporter's Record for
   use in preparing Appellant's brief. Counsel for Appellant did not obtain the
   record for use in preparing Appellant's appeal until May 14, 2015.

2. Originally, Appellant's trial counsel timely perfected his appeal with respect
   to the above-noted cause number. However, Counsel was tried under two
   cause numbers in relation to two separate offenses. Appeal was not perfected
   with respect to cause number 1967711. Counsel for Appellant has filed a
   Writ of Habeas Corpus that is currently pending in Harris County Criminal
   Court 3, scheduled to be heard before the trial court on July 6, 2015. Counsel
   believes the resolution of Petitioner' s Writ in that case may potentially
   resolve the necessity to pursue the appeal in this matter.

3. On April 26, 2015 counsel for Appellant welcomed a new baby girl into the
   fold. Counsel's daughter was born five weeks premature. Thus, Counsel for
   Appellant spent the better part of two weeks after April 26, 2015 in the
   Texas Women' s Hospital NICU with his wife and daughter. As a result of
   his unexpected absence from the office, Counsel was unable to begin
   digesting the record (as we did not yet have it) and conducting the research
   necessary (based on potential issues identified during discussion with
   previous counsel and the Appellant) to write the brief.

4. Additionally, Appellant's attorney was preparing for trial in the State of
   Texas v. Jose Garcia, charged with the felony offense of Intoxication
   Manslaughter in cause number 1399145 which was set for trial June 9, 2015.
   Preparation was extensive in that it involved almost-constant communication
   with two expert witnesses as well as the defendant and several members of
   his family, who were all expected to be called as witnesses.

5. Counsel also prepared and tried the matter of the City of League City, Texas
   v. Jim Brown, charged with Disorderly Conduct-Abusive Language in cause
   number SL14001746, set for trial June 18, 2015 (Not Guilty).

6. Counsel for Appellant is also responsible for reading the transcript and
   preparing the brief on the appeal of Cody Crymes v. State of Texas in cause
   no. 01-15-00206-CR due June 19, 2015.

7. Additionally, Counsel for Appellant is actively drafting and preparing to file
   Writs of Habeas Corpus for Jhonn Zuluaga as well as Elisa Johnson.
   8. Additionally, Counsel for Appellant prepared and filed a Writ of Habeas
      Corpus for Jose Rojas in Harris County Criminal Court 13 under cause
      number 2026966, set to be argued to the trial court on June 23, 2015.

   9. Finally, Counsel for Appellant is a solo practitioner and will need the

      requested additional time to complete the review of the Reporter's Record,

      to be able to then prepare Appellant's Brief.

                                     PRAYER

      Wherefore, premises considered, undersigned counsel prays for this Court to

extend the time for filing Appellant's brief until August 21, 2015, which is sixty

days from the current deadline.

                                       Respectfully submitted,




                                       Richard K. Oliver
                                       SBN 240481 79
                                       1221 Studewood St.
                                       Houston, Texas 77008
                                       Tel: 713-864-3700
                                       Fax: 713-864-3703
                                       ATTORNEY FOR APPELLANT
                                       RUSSELL LEVI POPE
                                   AFFIDAVIT

THE STATE OF TEXAS                    §
                                      §
COUNTY OF HARRIS                      §

  Before me, the undersigned authority, on this day personally appeared
RICHARD K. OLIVER, who after being duly sworn, deposed and stated:

    "I am the attorney in charge for Appellant, Russell Levi Pope. I have read the
attached Motion and the facts and allegations contained therein are true and correct
to the best of my knowledge and belief."

   Further Affiant sayeth not.




                                      Richard K. Oliver


S~AND SUBSCRJBED before me on this.,?2vmflay of
-~=====;F-~'-===-----' 2015.




                                      Notary Public, State of Texas
                         CERTIFICATE OF SERVICE

   This is to certify that a copy of the foregoing instrument has been delivered to
Mr. Alan Curry at the following address on this the   J~rr;fday   of
 ~                    ,2015.


Mr. Alan Curry
Chief, Appellate Division
Harris County District Attorney's Office
1201 Franklin, 6th Floor
Houston, TX 77002




                                              Richard K. Oliver